Citation Nr: 1115418	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-31 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) which continued the Veteran's 30 percent disability evaluation for PTSD.  

For the reasons set forth below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to a final adjudicate of the issues on appeal.

The Veteran contends, in essence, that the symptoms of his service-connected PTSD have worsened since the time of his prior May 2010 VA examination.  At a January 2011 hearing before the undersigned Acting Veterans Law Judge, the Veteran reported that he was going through a divorce, that his family relationships had become increasingly strained, that life had become more difficult, and that his symptoms of anger, panic, and isolative behaviors had worsened.  He also reported suicidal ideation.  

Indeed, VA treatment records dated since July 2010, prior to the Board hearing but subsequent to the most recent VA examination, show a decreased Global Assessment of Functioning (GAF) score as well as reported symptoms of anxiety, explosive outbursts, anger, and antisocial behavior without aggressive tendencies.  Notably, in January 2011, a divorce decree and domestic disturbance incident report have been associated with the claims file.

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's assertions of increased psychiatric symptomatology since the last pertinent VA examination in May 2010, the Board finds that a current VA evaluation is necessary.  The purpose of the examination requested pursuant to this Remand is to determine the current nature and extent of the service-connected PTSD.  

Further, the Board acknowledges that the Veteran has asserted a claim of unemployability due to his service-connected PTSD.  At the January 2011 hearing, the Veteran reported that he was currently unemployed, at least in part due to his service-connected PTSD, and had not worked since 2002.  The evidence of record indicates the Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA).  (These records have been associated with the claims file.)  

The Board acknowledges that the issue of entitlement to a TDIU was adjudicated and denied in September 2003.  However, since then, service connection for PTSD has been granted.  Thus, in light of this award for PTSD and of the fact that his current claim is one for an increased disability evaluation for PTSD, the issue of TDIU must be included in this appeal.  

In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board notes that, although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  Specifically, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  An examination is warranted in this regard.

Upon review of the current record, the Board finds that a medical examination and opinion is needed in deciding the Veteran's claim for a TDIU.  Accordingly, the VA psychiatric examination conducted pursuant to this Remand should include an opinion from the examiner as to whether the Veteran's service-connected PTSD renders him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a notice letter, pursuant to the Veterans Claims Assistance Act of 2000, with regard to the issue of entitlement to a TDIU.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner should also comment on the effect of the Veteran's service-connected disabilities PTSD on his ability to engage in any type of gainful employment and whether, in the examiner's opinion, this service-connected disability is of such severity as to result in unemployability.  In answering this question, the examiner may discuss the obstacles and challenges that the Veteran might face on a job as a result of his PTSD.  The examiner may consider the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment despite his service-connected PTSD, not whether he can find employment.

A complete rationale for all opinions should be provided.  The examination report should include a detailed account of all psychiatric pathology found to be present.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.

4.  Following the above, the AMC/RO should readjudicate the issues on appeal.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


